Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Venue, § 14*—when application for change of venue not made in time. Where a petition for a change of venue is presented to a court after the’ trial of the case has commenced, it is presented too late, so that the trial court does not err in denying it. 3. Appeal and error, § 749*-—how proceedings for change of venue are preserved for review. When a petition for a change of venue in a chancery case is treated and considered as an affidavit, the ruling of the trial court is not saved for review, unless the petition is made part of the record by a certificate of evidence. 4. Husband and wife, § 267*—when a finding that the wife is living apart from her husband for his fault will not be disturbed. In an action for separate maintenance, where the chancellor, witnesses before him, finds the husband’s fault, and not that of the wife, brought about an admitted separation, a reviewing court will not disturb the decree which is supported by the preponderance of the evidence. 5. Husband and wife, § 243*—when allowance for separate maintenance not excessive. Where it appeared that a husband’s salary was one hundred dollars a week and that he had other sources of income, and that while the parties were living together his wife received from him a regular allowance of thirty-five dollars a week for household expenses and that when he left home he made arrangements to pay his wife an allowance of twenty-five dollars a week, he has no just cause of complaint against a decree awarding thirty dollars a week towards the support of his wife and her minor child and allowing her to remain in possession of the family homestead, worth about nine thousand dollars.